                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 JAMEEL IBRAHIM,
                                                  Civ. No. 18-346 1 (1CM) (CLW)
                   Plaintiff,
                                                   MEMORANDUM OPINION
V.


 STATE OF NEW JERSEY ATTORNEY
 GENERAL, ESSEX COUNTY
 PROBATION SERVICES DIVISION,
 NEW JERSEY ADMINISTRATIVE
 OFFICE OF THE COURTS, and NEW
 JERSEY DEPARTMENT OF HUMAN
 SERVICES,

                 Defendants.



KEVIN MCNULTY. U.S.D.J.:
         Plaintiff Jameel Ibrahim brings this action, pro se, against the State of
New Jersey Attorney General, Essex County Probation Services Division, New
Jersey Administrative Office of the Courts, and New Jersey Department of
Human Services, seeking to vacate a New Jersey state court order requiring
him to pay child support. He alleges that the defendants coerced him into
taking a paternity test that was then used as the basis for the child support
order.
         A number of motions, or pleadings docketed as motions, are pending:
         1. Motion to dismiss complaint of defendants NJ Dep’t of Human
            Services and NJ State Attorney General (DE 17)
         2. Motion to dismiss complaint of defendants Essex County Probation
            Services Division, NJ Administrative Office of the Courts (DE 18)
         3. Plaintiffs Notice to Motion for objection dismissal summary judgment
            (DE 20)
         4. Plaintiffs Motion upon DEFENDANT’s Notice to Motion for objection
            dismissal summary judgment (DE 24)

                                              1
        5. Plaintiff’s Motion upon DEFENDANT’s Notice to Motion for objection
           dismissal summary judgment (DE 26)
        6. Plaintiff’s Motion for Leave to Amend federal rule 15 Amend. (DE 27)
        7. Plaintiffs Judicial review Motion upon DEFENDANT’s Notice to Motion
           for objection dismissal Injunction Summary Judgment, etc. (DE 29)’

        Defendants moved to dismiss the Complaint on jurisdictional grounds
and for failure to state a claim pursuant to Federal Rule of Civil Procedure
12(b)(6). For the reasons explained in this opinion, I will grant the Defendants’
motion and dismiss the Complaint.
   I.      Factual Background
        Plaintiffs Complaint alleges the following facts. For purposes of a Rule
12(b)(6) motion, the allegations of the Complaint are assumed to be true. See
Section II.A, infra.
        The Complaint is predicated upon a child support order issued by a New
Jersey state court. (DE 1      ¶   1). Mr. Ibrahim is seeking “to vacate the child
support order” under Federal Rule of Civil Procedure 60(b). (Id.          ¶   12). Plaintiffs
exhibits indicate that he is the father of a child born in March, 2000, and that,
at least from April 2016 through June 2016, he owed weekly child support
payments of $81.00. (DE 9 at 18-21).
        Mr. Ibrahim alleges that he was ordered by a New Jersey court to take a
genetic test, to which “he reluctantly submitted.” (Id.       ¶   6). That genetic test
established his paternity. (Id.      ¶   6). However, Mr. Ibrahim asserts that “paternity
was established by force” because he submitted to this genetic testing “under
duress.” (Id.   ¶   6). Without the evidence of the compelled genetic test, says Mr.
Ibrahim, his child would not have a legal claim to child support. (Id.           ¶   7).
Therefore, he contends, the child support order ought to be vacated. (Id.                  ¶   7).




       Items 3, 4, 5, 6, and 7 are tided as motions, and the clerk docketed them as
such. I construe them as the plaintiffs supplementation of his position and further
opposition to the motions to dismiss. To the extent they stand as independent
motions, however, they will be denied. See infra.

                                                   2
         Mr. Ibrahim claims that the state, when inducing him to take the
paternity test, omitted material facts. (Id.   ¶   10). This omission violated his due
process rights because those facts would have been “important to [his]
decision” whether to take such a test. (Id.    ¶   10). Mr. Ibrahim does not explain
what facts or information the State allegedly omitted.
         Plaintiff submits as an exhibit a copy of the New Jersey Child Support
Program Handbook, which discusses the following with respect to uncertain
paternity: “Each party in a contested paternity case must submit to genetic
tests at the request of either party or the child support agency.” (DE 9 at 4).
Mr. Ibrahim also attached several letters from the United States Department of
the Treasury Financial Management Service explaining that part of his federal
tax refund was applied to the child support that he owed. (DE 9 at 10-1 1).
   II.        Analysis
         A.     Legal Standard
         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The defendant, as the moving party, bears the burden of showing
that no claim has been stated. Animal Science Products, Inc. v. China Minmetals
Corp., 654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to
dismiss, the facts alleged in the complaint are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. New Jersey Carpenters
& the Trustees Thereof v. Tishman Const. Corp. of New Jersey, 760 F.3d 297,
302 (3d Cir. 2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of [his or her] ‘entitlement to relief requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus,
the complaint’s factual allegations must be sufficient to raise a plaintiffs right
to relief above a speculative level, so that a claim is “plausible on its face.” Id.



                                               3
at 570; see also West Run Student Hous. Assocs., LLC v. Huntington Nat. Bank,
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcrofl v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
While “[t]he plausibility standard is not akin to a ‘probability requirement’.
it asks for more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      Moreover, where the plaintiff, like Mr. Ibrahim, is proceeding pro se, the
complaint is “to be liberally construed,” and, “however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted by lawyers.”
Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); Estelle v. Gamble, 429 U.S. 97,
106 (1976). Nevertheless, “prose litigants still must allege sufficient facts in
their complaints to support a claim.” Mala u. Crown Bay Marina, Inc., 704 F.3d
239, 245 (3d Cir. 2013); see also McNeil v. United States, 508 U.S. 106, 113
(1993); Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010).
      B.     Failure to State a Claim
      Even a pro se complaint must give the defendants fair notice of what a
plaintiffs claim is and the grounds upon which it rests. See Section II.A, supra;
Schulsinger u. Perchetti, No. 15-5752, 2016 WL 475303, at *3 (D.N.J. Feb. 8,
2016). This complaint, even as supplemented by multiple other overlapping
pleadings, fails to meet these minimal standards.
      Mr. Ibrahim objects to the paternity test that formed the basis of the
State court’s child support order. He cites 42 U.S.C.   §   652(e) (requiring the
Secretary to provide technical assistance to States with respect to information
management systems in connection with paternity determination and collection
of child support). He alleges that the system for paternity testing gives the state
judician’ a conflict of interest because the state is receiving federal funds.
Citing the Fourth Amendment “fruit of the poisonous tree” doctrine, he asserts
that the impropriety of his genetic test invalidates the ensuing child support
order. While Mr. Ibrahim does allege that the State omitted certain details



                                             4
about the paternity test prior to its being administered, he does not explain
what facts or details were omitted, who omitted them, why that omission was
significant, or the nature of the right that was supposedly impaired by virtue of
this alleged omission. These allegations are therefore insufficient to put the
Defendants on notice of the claims against them.2
      Mr. Ibrahim alleges that he was “forced” to take a paternity test, and also
that he “reluctantly submitted” to that test. (DE 1      ¶   6). At times in his various
submissions, he seems to be saying that submission to paternity testing is a
matter of contract, and that he submitted under duress, which undermines the
voluntariness of his agreement. Because he was not given unspecified
information prior to taking the test, he says he was unfairly lured into doing so.
But his own submissions establish taking the genetic test was not a matter of
persuasion or contract; he was required to do so by state law, irrespective of
any information the state might or might not have furnished him.
      Thus Mr. Ibrahim cites to the portion of the New Jersey Child Support
Program Handbook that discusses how the putative father in a contested
paternity case must submit to genetic testing at the request of either party or
the child support agency. (DE 9 at 4). That is indeed the rule in New Jersey,
which allows New Jersey courts to issue court orders requiring a putative
father to take a genetic test. See N.J. Stat. Ann.   §   9:17—48(d) (authorizing the
court to order a party to submit to a genetic test upon the requesting parties’
sworn statement “set[ting] forth the facts establishing a reasonable possibility”
of paternity, among other grounds); N.J. Stat. Ann.          §   9:17—41(b); R.S v. P.H.,
No. A-5782-10T4, 2013 WL 512595, at *2 (N.J. Super. Ct. App. Div. Feb. 13,
2013); see also 42 U.S.C.   §   666(a)(5). Consequently, Mr. Ibrahim has not
explained this paternity genetic test violated his rights.3


2       See Defendants’ Memorandum of Law in Support of Their Motions to Dismiss.
(DE 17-1 at 9) (“The State Defendants are unable to detennine what, if any, allegations
Plaintiff has made against them.”); (DE 18 at 12-13) (same).
      If he believed the court’s order to be legally unwarranted, his remedy was to
make a motion or pursue an appeal, not to submit “reluctantly.”

                                              5
          Nor does the complaint set forth the basis on which the results of even
an invalidly administered paternity test—the accuracy of which is not
questioned—must be suppressed. He analogizes to the “fruit of the poisonous
tree” doctrine. That doctrine, however, is a rule of evidence suppression
pursuant to the Fourth Amendment; it applies in criminal cases, not civil
proceedings. See Townes v. City of New York, 176 F.3d 138, 145 (2d Cir. 1999)
(Noting that the “fruit of the poisonous tree doctrine” is inapplicable to 42
U.S.C.    § 1983 actions and that the doctrine “is an evidentiaiy rule that
operates in the context of criminal procedure”). Without some connection
between the assertions of improper implementation of the genetic test and the
validity of the subsequent child court order, it is unclear what valid legal cause
of action Mr. Ibrahim could be asserting.



   III.      CONCLUSION
          For the reasons stated in this Opinion, I dispose of the motions as
follows:
          1. Motion to dismiss complaint of defendants NJ Dep’t of Human
             Services and NJ State Attorney General (DE 17): GRANTED
          2. Motion to dismiss complaint of defendants Essex County Probation
             Services Division, NJ Administrative Office of the Courts (DE 18):
             GRANTED
          3. Plaintiffs Notice to Motion for objection dismissal summary judgment
             (DE 20): DENIED
          4. Plaintiffs Motion upon DEFENDANT’s Notice to Motion for objection
             dismissal summary judgment (DE 24): DENIED
          5. Plaintiffs Motion upon DEFENDANT’s Notice to Motion for objection
             dismissal summary judgment (DE 26): DENIED
          6. Plaintiffs Motion for Leave to Amend federal rule 15 Amend. (DE 27):
             DENIED
          7. Plaintiffs Judicial review Motion upon DEFENDANT’s Notice to Motion
             for objection dismissal Injunction Summary Judgment, etc. (DE 29)
             DENIED


                                              6
      The dismissals of the complaint (Items 1 and 2, DE 17 and 18) are
granted without prejudice to the submission, within 30 days, of a motion to
amend the complaint so as to state a federal claim.
      An appropriate Order follows.
Dated: January 15, 2019



                                              HON. KEVIN MCNULTY, U.S.aL)




                                          7
